Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 2/24/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 5, 11, 14 and 20 are independent claims.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 1-4, 6-13 and 15-20 have been fully considered but they are not persuasive.
Regarding the amended claims 1, 11 and 20, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Kaplingat in view of Wu and Pawar explicitly teaches the features as the amended claims, 1, 11 and 20 per the rejection under 103(a).  Please see the map below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplingat et al. (US Pub. No. 2017/0315877 A1), hereinafter “Kaplingat” in view of Wu et al. Wu” and Pawar et al. (US Pub. No. 2015/0212893 A1), hereinafter “Pawar”.
Regarding claim 1, Kaplingat teaches a computerized method of restoring a clustered database with near zero downtime, the method comprising: 
receiving, by a first computing device, a request to restore a backup image of a failed shared storage device to a specified time, the failed shared storage device being associated with the clustered database, the clustered database including a plurality of nodes, each of the plurality of nodes including database data from the failed shared storage device (Kaplingat, See [0086], a SMS component 122 may communicate a request to restore a dataset. See Figures 1 and 4A); 
performing, by the first computing device, a preflight check on a plurality of nodes of the clustered database, the preflight check comprising performing at least one checklist process including at least one of (Kaplingat, See [0021]), Further, prior to generating the databases, the system layouts may be validated to ensure a proper system configuration): 
	validating a user associated with the request to restore the clustered database (Kaplingat, See [0026], the discovery operation may return a result and cause the SMS component 122 to enable or allow a user to utilize one or more of the discovered resources), 
	checking a location of software associated with performing the requested restore (Kaplingat, See [0048], the SCO plugin component 170 and may determine whether a database and system layout are supported by the centralized management software based on the database version),
	 checking whether requisite software is running (Kaplingat, See [0047], may provide information indicating whether a valid connection exists between a host device 150, the storage device(s) 185 and databases), and 
	 checking whether the clustered database is running (Kaplingat, See [0048], a determination may be made as to whether one or more databases are valid and is a candidate for centralized data management); 
associating each performed checklist process of the at least one checklist process with one of a pass status and a fail status, the pass status indicating that the performed checklist process passed and the fail status indicating that the performed checklist process failed (Kaplingat, See [0047], In some instances, a storage device 185 may provide information indicating whether a valid connection exists between a host device 150, the storage device(s) 185 and databases. If a proper connection does not exist, an error message may be provided to the server device 102 at block 208. In some instances, the error message may be returned in a function return to a server device 102. The server device 102 may provide an indication to a user that an error has occurred, e.g. present an error in a graphical user interface (GUI) on a display) and does not explicitly disclose when a performed checklist process of the at least one checklist process is associated with a fail status, terminating, by the first computing device, the restore; and when each performed process of the at least one checklist process is associated with a pass status, completing the restore.
However, Wu teaches associating each performed checklist process of the at least one checklist process with one of a pass status and a fail status, the pass status indicating that the performed checklist process passed and the fail status indicating that the performed checklist process failed;  when a performed checklist process of the at least one checklist process is associated with a fail status, terminating, by the first computing device, the restore; and when each performed process of the at least one checklist process is associated with a pass status, completing the restore (Wu, See [0046],  When the validation passes, the "pass" branch from block 208 may be taken to block 210 and the component may be restored to full operation. When the validation fails, the `fail` branch may be taken to block 212 where the component may be kept in a disabled mode and an alarm may be set to alert the user or a monitoring agency that the component may have been compromised).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kaplingat and Wu because Wu provides a communication device such as a cellphone or tablet may be configured to allow individual components to be selectively disabled, using for example, airgap switches. When the component is re-enabled a security check is performed to confirm that the component was not altered prior to continuing full operation of the device. The security check may include running a checksum over the component's firmware, comparing a hash of the firmware to an expected value, and checking a digital signature of the firmware  (Wu, See ABSTRACT) can be utilized by Kaplingat to make a proper determination how to proceed with the validation status.
Kaplingat in view of Wu does not explicitly disclose wherein completing the restore comprises: creating, by the first computing device, at least one flashcopy associated with the backup image, wherein the at least one flashcopy comprises a point-in time snapshot copy; mapping, by the first computing device, to each of the plurality of nodes an associated portion of the at least one flashcopy such that the at least one flashcopy is accessible as a diskgroup by each of the plurality of nodes, thereby restoring clustered databases with near zero downtime. 
Pawar teaches wherein completing the restore comprises: 
	creating, by the first computing device, at least one flashcopy associated with the backup image, wherein the at least one flashcopy comprises a point-in time snapshot copy (Pawar, See [0310], Snapshots can be point-in-time images of production data, or of copies of production data, including replicated copies, for example.  See [0200], A snapshot copy in many cases can be made quickly and without significantly impacting primary computing resources because large amounts of data need not be copied or moved); 
	mapping, by the first computing device, to each of the plurality of nodes an associated portion of the at least one flashcopy such that the at least one flashcopy is accessible as a diskgroup by each of the plurality of nodes, thereby restoring clustered databases with near zero downtime (Pawar, See [0362], At data flow step 6, the media agents 470 create application mapping data. Mapping data may also be referred to as "mapping information" or "mapping metadata." A data agent 440 can have access to information about how the data and/or directories of an associated application 460 are structured, how the files generated by the application 460 are arranged, etc. Accordingly, the data agent 440 can determine which part of the snapshot belongs to or relates to a particular application 460. In one embodiment, the data agent 440 sends such information to the media agent 470 so the media agent 470 can generate mapping metadata regarding the location of the data of an application 460 within a snapshot). 		
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kaplingat and Wu and Pawar because Pawar provides an information management system according to certain aspects may be configured to generate a snapshot of data relating to a plurality of applications. The system may include a plurality of data Pawar, See ABSTRACT) can be utilized by Kaplingat and Wu to perform restore operation.

Regarding claim 2, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, further comprising: mounting, by each node of the plurality of nodes, the at least one flashcopy to the node as a diskgroup; and switching, by the plurality of nodes, the clustered database to run from the diskgroup (Pawar, See [0316]). 
Regarding claim 3, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, wherein terminating the restore comprises providing a preflight check failure message (Kaplingat, See [0047]). 
Regarding claim 4, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, wherein completing the restore further comprises restoring the shared storage database data to a shared storage device (Pawar, See [0318]). 
Regarding claim 6, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, wherein validating a user to be used in the restore comprises at least one of: determining an identity of the user, determining execution rights associated with the user, and determining at least one of a permission status and an ownership status associated with the user (Kaplingat, See [0026]). 
Regarding claim 7, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, wherein checking whether requisite software used to perform the restore exist in the proper location comprises at least one of verifying the existence of the location in relationship with the user, and verifying the ownership of the location in relationship with the user (Kaplingat, See [0047]-[0048]). 
Regarding claim 8, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, wherein checking whether requisite software is running comprises checking whether at least one of Oracle Cluster Ready Services and an Automatic Storage Management instance is running (Kaplingat, See [0051]). 
Regarding claim 9, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, wherein completing the restore further comprises, when the specified time is different than a time associated with the backup image, applying, by the plurality of nodes, an archivelog to the flashcopy on the diskgroup such that the database is recovered to the specified time, the archivelog associated with changes to the database data since the time associated with the backup image (Kaplingat, See [0041]).
Regarding claim 10, Kaplingat in view of Wu and Pawar further teaches the computerized method of claim 1, further comprising receiving a diskgroup name associated with the diskgroup, wherein the preflight check further comprises verifying that the diskgroup name associated with the diskgroup is not in use (Pawar, See [0199]). 

Kaplingat teaches a computing system for restoring a clustered database with near zero downtime, the computing system comprising: 
a processor (Kaplingat, See Figure 8 element 804, processing unit); and
a memory (Kaplingat, See Figure 8 element 806, memory) coupled to the processor and including computer-readable instructions (Kaplingat, See [0118], Examples of logic may include executable computer program instructions implemented using any suitable type of code, such as source code, compiled code, interpreted code, executable code, static code, dynamic code, object-oriented code, visual code, and the like) that, when executed by the processor, cause the processor to: 
receive a request to restore a backup image of a failed shared storage device to a specified time, the failed shared storage device being associated with the clustered database, the clustered database including a plurality of nodes, each of the plurality of nodes including database data from the failed shared storage device (Kaplingat, See [0086], a SMS component 122 may communicate a request to restore a dataset. See Figures 1 and 4A); 
perform a preflight check on a plurality of nodes of the clustered database, the preflight check comprising performing at least one checklist process including at least one of Kaplingat, See [0021]), Further, prior to generating the databases, the system layouts may be validated to ensure a proper system configuration): 
	validating a user associated with the request to restore the clustered database (Kaplingat, See [0026], the discovery operation may return a result and cause the SMS component 122 to enable or allow a user to utilize one or more of the discovered resources), 
	checking a location of software associated with performing the requested restore (Kaplingat, See [0048], the SCO plugin component 170 and may determine whether a , 
	checking whether requisite software is running (Kaplingat, See [0047], may provide information indicating whether a valid connection exists between a host device 150, the storage device(s) 185 and databases), and 
	checking whether the clustered database is running (Kaplingat, See [0048], a determination may be made as to whether one or more databases are valid and is a candidate for centralized data management); 
associate each performed checklist process of the at least one checklist process with one of a pass status and a fail status, the pass status indicating that the performed checklist process passed and the fail status indicating that the performed checklist process failed (Kaplingat, See [0047], In some instances, a storage device 185 may provide information indicating whether a valid connection exists between a host device 150, the storage device(s) 185 and databases. If a proper connection does not exist, an error message may be provided to the server device 102 at block 208. In some instances, the error message may be returned in a function return to a server device 102. The server device 102 may provide an indication to a user that an error has occurred, e.g. present an error in a graphical user interface (GUI) on a display) and does not explicitly disclose when a performed checklist process of the at least one checklist process is associated with a fail status, terminate the restore; and when each performed process of the at least one checklist process is associated with a pass status, complete the restore, wherein completing the restore.
However, Wu teaches associate each performed checklist process of the at least one checklist process with one of a pass status and a fail status, the pass status indicating that the performed checklist process passed and the fail status indicating that the performed checklist process failed;  when a performed checklist process of the at least one checklist process is associated with a fail status, terminate the restore; and when each performed process of the at least one checklist process is associated with a pass status, complete the restore, wherein completing the restore (Wu, See [0046],  When the validation passes, the "pass" branch from block 208 may be taken to block 210 and the component may be restored to full operation. When the validation fails, the `fail` branch may be taken to block 212 where the component may be kept in a disabled mode and an alarm may be set to alert the user or a monitoring agency that the component may have been compromised).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kaplingat and Wu because Wu provides a communication device such as a cellphone or tablet may be configured to allow individual components to be selectively disabled, using for example, airgap switches. When the component is re-enabled a security check is performed to confirm that the component was not altered prior to continuing full operation of the device. The security check may include running a checksum over the component's firmware, comparing a hash of the firmware to an expected value, and checking a digital signature of the firmware  (Wu, See ABSTRACT) can be utilized by Kaplingat to make a proper determination how to proceed with the validation status.
Kaplingat in view of Wu does not explicitly disclose wherein completing the restore comprises: creating at least one flashcopy associated with the backup image, wherein the at least one flashcopy comprises a point-in time snapshot copy; mapping to each of the plurality of nodes an associated portion of the at least one flashcopy such that the at least one flashcopy is accessible as a diskgroup by each of the plurality of nodes, thereby restoring clustered databases with near zero downtime.
However, Pawar teaches wherein completing the restore comprises: 
	creating, by the first computing device, at least one flashcopy associated with the backup image, wherein the at least one flashcopy comprises a point-in time snapshot copy (Pawar, See [0310], Snapshots can be point-in-time images of production data, or of copies of production data, including replicated copies, for example.  See [0200], A snapshot copy in many cases can be made quickly and without significantly impacting primary computing resources because large amounts of data need not be copied or moved); 
	mapping, by the first computing device, to each of the plurality of nodes an associated portion of the at least one flashcopy such that the at least one flashcopy is accessible as a diskgroup by each of the plurality of nodes, thereby restoring clustered databases with near zero downtime (Pawar, See [0362], At data flow step 6, the media agents 470 create application mapping data. Mapping data may also be referred to as "mapping information" or "mapping metadata." A data agent 440 can have access to information about how the data and/or directories of an associated application 460 are structured, how the files generated by the application 460 are arranged, etc. Accordingly, the data agent 440 can determine which part of the snapshot belongs to or relates to a particular application 460. In one embodiment, the data agent 440 sends such information to the media agent 470 so the media agent 470 can generate mapping metadata regarding the location of the data of an application 460 within a snapshot). 		
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kaplingat and Wu and Pawar because Pawar provides Pawar, See ABSTRACT) can be utilized by Kaplingat and Wu to perform restore operation.

Regarding claims 12-13 and 15-19, the instant claims are system claims which correspond to the method claims 2, 4 and 6-10 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 20, Kaplingat teaches a non-transitory computer readable medium having executable instructions (Kaplingat, See [0118], Examples of logic may include executable computer program instructions implemented using any suitable type of code, such as source code, compiled code, interpreted code, executable code, static code, dynamic code, object-oriented code, visual code, and the like) operable to cause an apparatus to: 
receive a request to restore a backup image of a failed shared storage device to a specified time, the failed shared storage device being associated with a clustered database, the clustered database including a plurality of nodes, each of the plurality of nodes including database data from the failed shared storage device (Kaplingat, See [0086], a SMS component 122 may communicate a request to restore a dataset. See Figures 1 and 4A); 
perform a preflight check on a plurality of nodes of the clustered database, the preflight check comprising performing at least one checklist process including at least one of (Kaplingat, See [0021]), Further, prior to generating the databases, the system layouts may be validated to ensure a proper system configuration): 
	validating a user associated with the request to restore the clustered database (Kaplingat, See [0026], the discovery operation may return a result and cause the SMS component 122 to enable or allow a user to utilize one or more of the discovered resources), 	
	checking a location of software associated with performing the requested restore (Kaplingat, See [0048], the SCO plugin component 170 and may determine whether a database and system layout are supported by the centralized management software based on the database version), 
	checking whether requisite software is running (Kaplingat, See [0047], may provide information indicating whether a valid connection exists between a host device 150, the storage device(s) 185 and databases), and 
	checking whether the clustered database is running (Kaplingat, See [0048], a determination may be made as to whether one or more databases are valid and is a candidate for centralized data management); 
associate each performed checklist process of the at least one checklist process with one of a pass status and a fail status, the pass status indicating that the performed checklist process passed and the fail status indicating that the performed checklist process failed Kaplingat, See [0047], In some instances, a storage device 185 may provide information indicating whether a valid connection exists between a host device 150, the storage device(s) 185 and databases. If a proper connection does not exist, an error message may be provided to the server device 102 at block 208. In some instances, the error message may be returned in a function return to a server device 102. The server device 102 may provide an indication to a user that an error has occurred, e.g. present an error in a graphical user interface (GUI) on a display) and does not explicitly disclose when a performed checklist process of the at least one checklist process is associated with a fail status, terminate the restore; and when each performed process of the at least one checklist process is associated with a pass status, complete the restore. 
However, Wu teaches associate each performed checklist process of the at least one checklist process with one of a pass status and a fail status, the pass status indicating that the performed checklist process passed and the fail status indicating that the performed checklist process failed; when a performed checklist process of the at least one checklist process is associated with a fail status, terminate the restore; and when each performed process of the at least one checklist process is associated with a pass status, complete the restore (Wu, See [0046],  When the validation passes, the "pass" branch from block 208 may be taken to block 210 and the component may be restored to full operation. When the validation fails, the `fail` branch may be taken to block 212 where the component may be kept in a disabled mode and an alarm may be set to alert the user or a monitoring agency that the component may have been compromised).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kaplingat and Wu because Wu provides a Wu, See ABSTRACT) can be utilized by Kaplingat to make a proper determination how to proceed with the validation status.
Kaplingat in view of Wu does not explicitly disclose wherein completing the restore comprises: creating at least one flashcopy associated with the backup image, wherein the at least one flashcopy comprises a point-in time snapshot copy; 	mapping to each of the plurality of nodes an associated portion of the at least one flashcopy such that the at least one flashcopy is accessible as a diskgroup by each of the plurality of nodes, thereby restoring clustered databases with near zero downtime.
However, Pawar teaches wherein completing the restore comprises: 
	creating, by the first computing device, at least one flashcopy associated with the backup image, wherein the at least one flashcopy comprises a point-in time snapshot copy (Pawar, See [0310], Snapshots can be point-in-time images of production data, or of copies of production data, including replicated copies, for example.  See [0200], A snapshot copy in many cases can be made quickly and without significantly impacting primary computing resources because large amounts of data need not be copied or moved); 
	mapping, by the first computing device, to each of the plurality of nodes an associated portion of the at least one flashcopy such that the at least one flashcopy is accessible as a diskgroup by each of the plurality of nodes, thereby restoring clustered databases with near zero downtime (Pawar, See [0362], At data flow step 6, the media agents 470 create application mapping data. Mapping data may also be referred to as "mapping information" or "mapping metadata." A data agent 440 can have access to information about how the data and/or directories of an associated application 460 are structured, how the files generated by the application 460 are arranged, etc. Accordingly, the data agent 440 can determine which part of the snapshot belongs to or relates to a particular application 460. In one embodiment, the data agent 440 sends such information to the media agent 470 so the media agent 470 can generate mapping metadata regarding the location of the data of an application 460 within a snapshot). 		
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Kaplingat and Wu and Pawar because Pawar provides an information management system according to certain aspects may be configured to generate a snapshot of data relating to a plurality of applications. The system may include a plurality of data agents, wherein each data agent is associated with at least one of a plurality of applications, and data generated by the plurality of applications is stored in a logical volume in primary storage. The system may also include a snapshot manager configured to detect the plurality of applications; check with the plurality of data agents whether the associated applications are in consistent states; obtain a snapshot of the logical volume in response to receiving notifications from the plurality of data agents that the associated applications are in consistent states; and generate mapping information between a particular one of the plurality of applications and a portion of the snapshot relating to the particular one of the plurality of applications (Pawar, See ABSTRACT) can be utilized by Kaplingat and Wu to perform restore operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168